 1                                                          FILED
 2
                                                               APR 0 9 2019
 3
                                                      CLERK,         T • T COURT
                                                    SOUfHERN              ALIFORNIA
 4                                                                          DEPUTY
                                                     BY
 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                  Case No. l 9-CR-0888-BAS
10
                                                JUDGMENT AND ORDER
11                            Plaintiff,        GRANTING GOVERNMENT'S
                                                MOTION TO DISMISS
12                                              INDICTMENT WITHOUT
                       vs.                      PREJUDICE
13

14   CARLOS CUEVA ( 1)
     aka Antonio Sanchez-Ybarra,
15
                              Defendant.
16

17
18         Pending before the Court is the United States of America's motion to dismiss
19   the Indictment without prejudice.     Having reviewed the motion, and good cause
20   appearing, the Court GRANTS the Government's motion and DISMISSES
21   WITHOUT PREJUDICE the Indictment against Carlos Cueva aka Antonio
22   Sanchez-Ybarra.
23         IT IS SO ORDERED.
24
     Dated: April 9, 2019
25

26                                                · aL ez
                                                 United States Magistrate Judge
27
28
